EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chang Yang on 2/9/22.
The application has been amended as follows: 

Claim 1 is amended to recite:
	A cogeneration system, comprising: 
a plurality of fuel cell devices supplying heat and power to a heat load and a power load; and 
a control device connected to the fuel cell devices, the control device programmed 
to calculate a heat demand value of the heat load, 
to determine an operation mode of the fuel cell devices on the basis of at least one of the calculated heat demand value of the heat load and a power demand value of the power load, wherein the heat load receives the heat from the plurality of fuel cell devices and the power load receives the power from the plurality of fuel cell devices, and 
to control a power generation efficiency and a heat recovery efficiency by controlling the fuel cell devices on the basis of the operation mode determined,
to calculate the heat demand value and the power demand value on the basis of at least one of weather, gas rate, power selling or purchasing rate, break-even point of a consumer facility, day of week, degradation degree of the fuel cell devices, time of day, or gas consumption,
wherein 
in response to the calculated heat demand value being smaller than a first predetermined value, the control device is programmed to determine a power generation efficiency priority mode as the operation mode, wherein, under the power generation efficiency priority mode, the control device is programmed to control the fuel cell devices to maximize power generation efficiency by controlling power generation amounts of the fuel cell devices to be the same,[[ and]] 
in response to the calculated heat demand value being equal to or greater than a second predetermined value that is greater than the first predetermined value, the control device is programmed to determine a heat recovery priority mode as the operation mode, wherein, under the heat recovery priority mode, the control device is programmed to control the fuel cell devices to maximize heat recovery efficiency by controlling a power generation amount of at least one of the plurality of fuel cell devices to become zero,
the power generation efficiency is a ratio of a total electrical power generation amount to a gas consumption amount of the fuel cell devices, 
the heat recovery efficiency is a ratio of a total heat recovery amount to the gas consumption amount of the fuel cell devices, and 
when a power load factor increases, the power generation efficiency increases while the heat recovery efficiency decreases, the power load factor indicating a maximum power generation amount of the fuel cell devices.

Claim 2 is cancelled.

Claim 15 is amended to recite:
A control method of a control device in a cogeneration system, the cogeneration system comprising a plurality of fuel cell devices supplying heat and power to a heat 
calculating, by the control device, a heat demand value of the heat load;
determining, by the control device, an operation mode of the fuel cell devices on the basis of at least one of the calculated heat demand value of the heat load and a power demand value of the power load, wherein the heat load receives the heat from the plurality of fuel cell devices and the power load receives the power from the plurality of fuel cell devices;[[ and]]
calculating the heat demand value and the power demand value on the basis of at least one of weather, gas rate, power selling or purchasing rate, break-even point of a consumer facility, day of week, degradation degree of the fuel cell devices, time of day, or gas consumption,
controlling, by the control device, a power generation efficiency and a heat recovery efficiency by controlling the plurality of fuel cell devices on the basis of the operation mode determined, wherein said controlling comprises: 
in response to the calculated heat demand value being smaller than a first predetermined value, determining a power generation efficiency priority mode as the operation mode, 
under the power generation efficiency priority mode, controlling the fuel cell devices to maximize power generation efficiency by controlling power generation amounts of the fuel cell devices to be the same, 
in response to the calculated heat demand value being equal to or greater than a second predetermined value that is greater than the first predetermined value, determining a heat recovery priority mode as the operation mode, and
under the heat recovery priority mode, controlling the fuel cell devices to maximize heat recovery efficiency by controlling a power generation amount of at least one of the plurality of fuel cell devices to become zero,
wherein
the power generation efficiency is a ratio of a total electrical power generation amount to a gas consumption amount of the fuel cell devices, 
the heat recovery efficiency is a ratio of a total heat recovery amount to the gas consumption amount of the fuel cell devices, and 
when a power load factor increases, the power generation efficiency increases while the heat recovery efficiency decreases, the power load factor indicating a maximum power generation amount of the fuel cell devices.

Claim 16 is cancelled.

Claim 1 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 7/30/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/30/20 is withdrawn.  Claim 15, directed to a control method is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: the amendment filed on 11/24/21 was not sufficient to overcome the art rejections of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/IMRAN AKRAM/Primary Examiner, Art Unit 1725